Title: To Alexander Hamilton from Jared Ingersoll, 23 September 1794
From: Ingersoll, Jared
To: Hamilton, Alexander


Carlisle [Pennsylvania] Sept. 23d 1794
Dear Sir.
I am endeavouring to collect the necessary information, respecting the Irregularities that have taken place in this town, in order that I may secure the Offenders before I proceed to the Westward with the Militia.
I find that the military Stores said to have been expected from Col Hodgsdon are not arrived, the Jersey & City Militia may probably be here to-morrow—I mean the Cavalry.
Apprehensive that some inconveni⟨ence⟩ might arise from a disappointment in this particular I have taken the liberty to suggest the circumstance that if any difficulty has occurred it may be obviated.
I just now saw a person who left Pittsburgh last Friday he says he saw no appearance of any Militia embodying, & does not think it likely that any opposition by force of Arms is contemplated, he did not however speak positively on this point nor do I know the degree of credit to which he is entitled.
I am   With much respect   Yr obed servt
Jared Ingersoll
Be so good as to forward the enclosed Letter to Mrs Ingersoll.

Honle A. Hamilton Esqr.
 